Citation Nr: 1725756	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for ulcerative colitis, to include as secondary to chemical (including Agent Orange) exposure, and/or posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to chemical (including Agent Orange) exposure, and/or PTSD.  

3. Entitlement to service connection for anemia, to include as secondary to chemical (including Agent Orange) exposure.   


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, with service in the Republic of Vietnam from January 1970 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a November 2009 Travel Board hearing.  A transcript of that hearing is of record. 

In January 2010, the Board denied the Veteran's claims for service connection for ulcerative colitis, GERD, and anemia.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2011, the CAVC issued a Memorandum Decision setting aside the Board's decision denying the claims for service connection, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision. 

Since then, the Board remanded this case for additional development in July 2012 and March 2013.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has been afforded a VA examination in July 2012 and an addendum opinion was obtained in March 2017.  The Board finds the July 2012 examination and the associated March 2017 addendum opinion inadequate for evaluating the Veteran's service connection claims for ulcerative colitis and GERD.  

In the March 2017 addendum opinion, the examiner concluded that there was no evidence in medical literature that ulcerative colitis or GERD was caused or aggravated by the PTSD.  This conclusion seems to contradict with a finding from medical literature submitted by the Veteran's representative along with its IHP.  More specifically, the American Legion submitted in December 2012 on behalf of the Veteran a document titled "VA/DoD Clinical Practice Guideline for Management of Post-traumatic Stress" prepared by the Department of Veterans Affairs and Department of Defense (October 2010).  It is stated in the document that "[s]tress reactions produce biological, psychological, and behavioral changes.  Biological alternations include disruptions in neurochemicals, sleep patterns, hyperarousal, and somatic symptoms (e.g., pain, gastrointestinal symptoms.)"  

In addition, in February 2015, the Veteran's primary care physician submitted a letter to VA stating that the Veteran's PTSD condition had "played a role in inducing some of the exacerbations [the Veteran] experienced."  

The VA examiner did not explain the reasons for his conclusion that the Veteran's gastrointestinal problems (i.e., ulcerative colitis and GERD) were not related to his psychiatric conditions other than stating that there was no medical literature to support the relationship.  

As for the Veteran's anemia claim, the evidence of record indicates different etiologies for the disease.  On one hand, in an October 2007 letter to Dr. G. from Dr. E. states that the Veteran's anemia was possibly that of anemia of chronic disease and that splenectomy in 1979 was done because of autoimmune hemolytic anemia.  On the other hand, in a June 2008 report by Hematology, Oncology Associates, the Veteran was diagnosed with anemia secondary to hydrea therapy.  

The March 2017 VA addendum opinion on anemia is not useful in ascertaining the etiology because it merely states the conclusion that there is no evidence based medical literature which supports the connection between anemia and exposure to agent orange or due to PTSD and fails to provide explanations for the conclusion.  

Therefore, new medical opinions must be obtained to rectify the inadequacies of the VA examination report of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  This should include all records of private treatment from medical providers who reportedly have treated the Veteran for many years, to the extent those records have not been previously requested.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for a VA gastroenterology examination to address the nature and severity of his ulcerative colitis and GERD and a separate hematology examination to address the nature and severity of his anemia.  Provide the examiners with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiners must review the claims files and indicate in the report that they were reviewed.  

The examiners should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ulcerative colitis, GERD, and anemia each had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service, including his reported PTSD stressors and PTSD conditions and chemical (including Agent Orange) exposure.  This analysis must be conducted for each disorder.  In particular, ulcerative colitis and GERD must each be evaluated for direct service connection as well as service connection secondary to PTSD or to chemical exposure (including Agent Orange).  Anemia must be evaluated for direct service connection and service connection secondary to chemical exposure (including Agent Orange).  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiners find that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




